DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 28-33, in the reply filed on November 12, 2021 is acknowledged.  Claims 34-42 are withdrawn from consideration being directed to non-elected subject matter.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  See page 8 of the specification, paragraph [0019], and page 14, paragraph [0064], at least.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claims Summary
	Claim 28 and its dependent embodiments are directed to an expression vector comprising a DNA sequence encoding a Zika virus (ZIKV) pre-membrane (prM) and envelope (E) protein, wherein expression results in secretion of a soluble E protein in the culture medium.  Specifically, the DNA sequence comprises SEQ ID NO: 1 (claim 29).  SEQ ID NO: 1 is 1716 nucleotides in length, representing a codon-optimized sequence encoding a ZIKV prM protein and carboxy-truncated E protein, prM-80E.  The expression vector further comprises an expression cassette that comprises SEQ ID NO: 7 (claim 30).  SEQ ID NO: 7 is 725 nucleotides in length, representing a Drosophila expression vector cassette sequence, pHH202.  Claims 32 Drosophila cells (claim 32), more specifically, Drosophila melanogaster Schneider 2 (S2) cells (claim 33).
	Claim 31 is directed to an expression vector comprising SEQ ID NO: 7, its intended use being the expression and secretion of heterologous proteins in cultured insect cells.

Claim Rejections - 35 USC § 101 and § 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.  The claims recite, “the use of”, without any active steps, and thus the claims are an improper process claim.
Claims 32 and 33 are also rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, since the claims merely recite a use without any active, positive steps limiting how this use is actually practiced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tauber et al. (WO 2017/109222 A1, of record in the IDS filed 1/25/2019, with priority to EP16162688.2, filed March 29, 2016, a copy of which is provided with this Office Action).  Claim 28 is directed to an expression vector comprising a DNA sequence encoding a ZIKV prM/E protein, wherein expression results in secretion of a soluble E protein in the culture medium.  Tauber discloses an expression vector that expresses a codon-optimized DNA sequence encoding a ZIKV prM/E protein, wherein the stem-anchor region is absent, resulting in a soluble E protein when expressed in cell culture (see Figure 1, pages 23-24, bridging paragraph, page 27, lines 1-18, and page 29, lines 17-29).  Therefore, the claim is anticipated by the prior art.

Conclusion
Claims 29 and 30 are objected to because they depend from a rejected claim, but would otherwise be allowable if rewritten in independent form.  Claim 29 requires the presence of SEQ ID NO: 1, which is free of the prior art of record.  Claim 30 requires the presence of SEQ ID NO: 7, which is free of the prior art of record.
Claim 31 is allowable because SEQ ID NO: 7 is free of the prior art of record.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648